DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claims 16, 17 and 36 in the Amendment filed January 11, 2021 have been received and considered by Examiner.
Applicant’s cancelation of claim 37 in the Amendment filed January 11, 2021 has been acknowledged by Examiner.
New claim 38 presented in the Amendment filed January 11, 2021 has been received and considered by Examiner.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b) rejections have been withdrawn due to Applicant’s amendments in claims 16, 17 and 36 (and cancelation of claim 37) in the Amendment filed January 11, 2021.
Notes on Species Election Requirements / Current Status of Claims

Species I allowable 
Examiner notes that Species I (amorphous polymers; claims 17-20 are drawn to Species I) is allowable: a search of the prior art did not uncover any reference that, alone or in combination with another reference/s, teaches or suggests such a hot liquid dispensing device as claimed, including such a device having a heating device and a hollow vessel, where the heating device is in direct contact with the hollow vessel is made of the polymer composition (C) as claimed where the at least one polymer (P) is or includes an amorphous polymer as claimed in claim 16, including such an amorphous polymer having a glass transition temperature of at least 150℃. Examiner notes that Species I is identified in the Interview Summary mailed February 27, 2018 and that the traversal of the species election between Species I and II is of record in the Office Action mailed June 12, 2018 (page 2).

Since Species I has been deemed allowable, the claims that are drawn to Species II (claims 21-24, 31 and 32) have been examined in the preparation of this Office Action.

Examiner notes, in regard to Species II, that a search of the prior art regarding Species II has been conducted assuming claims 21-24, 31 and 32 were intended to preserve the “consisting essentially of” language of claim 16, and a search of the prior art did not uncover any reference that, alone or in combination with another reference/s, teaches or suggests such a hot liquid dispensing device as claimed, including such a device having a heating device and a hollow vessel, where the heating device is in direct contact with the hollow vessel is made of the polymer composition (C) as claimed where the at least one polymer (P) is or includes a semi-crystalline polymer as claimed in claim 16, including such a semi-crystalline polymer having a 

Species A/B (claims 25-28) 
Examiner notes that since claims 25-28 are generic as to the species election requirement between Species I and II (Species I, amorphous / Species II, semi-crystalline), the species election requirement between Species A and B remains in effect. The nonelected species, Species B, remains withdrawn. Examiner notes that claim 25 is drawn to Species A, and claims 26-28 are drawn to nonelected Species B (claims 26-28 remain withdrawn).

Examiner reiterates Examiner’s note regarding the indefiniteness of claims 26-28 made of record on pages 2-3 of the previous Office Action mailed September 10, 2020 (“Examiner further notes that it is unclear whether one, both or none of the compositions “(C1)” and “(C2)” of claim 26 are required to be the composition “(C)” of claim 16”; pages 2-3 of the previous Office Action mailed September 10, 2020). While claims 26-28 are withdrawn, the indefiniteness rejection of claims 26-28 would read:

In regard to claim 26, the scope of compositions Applicant intends to recite in claim 26 cannot be ascertained, because it is not clear what relationship, if any, “a first polymer composition (C1)” has with the polymer composition (C) recited in claim 16. It is not clear if “a first polymer composition (C1)” is intended to be (1) the same as the polymer composition (C) recited in claim 16, (2) a completely different composition from the polymer composition (C) recited in claim 16, or (3) a component of the polymer 

Claims 27 and 28 are rejected for the same reasons that claim 26 is rejected since claims 27 and 28 depend upon claim 26. Further note, that since claim 27 recites that “the first polymer composition (C1)” “comprises” the polymer as recited, “comprises” destroys the effect of the “consisting essentially of” recitation of claim 16, so it is not clear what scope of compositions Applicant intends to delineate (recite) in claim 27 (for the same reasons provided above in regard to claim 21). 

Examiner suggests that Applicant amend claims 26-28 accordingly (addressing the issues raised in the previous two paragraphs) to remove any potential indefiniteness issues, if Applicant would prefer to expedite the prosecution of the application.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-25, 29, 31-36 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 16 is rejected for the confusion caused by the indefinite recitation of claim 21 addressed below. See additional explanation regarding claim 16 after the basis for rejection regarding claim 21 below.

In regard to claim 21, the scope of compositions Applicant intends to delineate (recite) in claim 21 cannot be ascertained because the recitation of claim 21 that the polymer composition (C) “comprises” destroys the effect of the “consisting essentially of” recitation of claim 16, so it is not clear what scope of compositions Applicant intends to delineate (recite) in claim 21.

Claims 22-24, 31 and 32 are rejected for the same reasons that claim 21 is rejected since claims 22-24, 31 and 32 depend upon claim 21.

Examiner notes that Examiner called Applicant’s attention to this issue regarding the nonelected Species (claims 21-24, 31 and 32 are drawn to Species II) on page 2 of the previous Office Action mailed September 10, 2020, but Applicant did not address this issue in any form in the current Amendment filed January 11, 2021.

	Examiner further notes, in regard to claim 21 and claim 16, the language of claim 21 calls into question whether or not Applicant intends to close off the scope of the components of the composition of claim 16 to the specified materials or steps "and those that do not materially 

Claims 17-25, 29, 31-36 and 38 are rejected for the same reasons that claim 16 is rejected since claims 17-25, 29, 31-36 and 38 depend upon claim 16.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782